IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                March 19, 2009
                                No. 08-50588
                              Summary Calendar              Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

PAUL EDGAR GRANGER, also known as Paul Granger

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 3:07-CR-366-1


Before SMITH, DeMOSS, and BENAVIDES, Circuit Judges.
PER CURIAM:*
      Paul Edgar Granger appeals the 90-month guidelines sentence he received
for possession of a firearm by a felon. Granger asserts that the district court
committed a significant procedural error by selecting the sentence based upon
an unsupported finding that he was a drug dealer transporting trafficking
proceeds at the time of his arrest.




      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-50588

      Granger was traveling with more than $22,000 in cash when he was
arrested. He was unemployed for at least six months before his arrest; he
earned only $200 to $250 per week prior to that; his wife worked as a waitress
at the Waffle House; and the couple lived in a modestly priced mobile home.
These facts, along with Granger’s history of drug dealing (albeit distant), his
severe drug abuse, and his extensive criminal record give plausibility to the
district court’s finding that he was a drug dealer in possession of trafficking
proceeds.
      Granger asserts that it was impermissible for the district court to infer
that the $22,000 was the proceeds of a drug transaction from his silence about
the source of the money.     The district court did not infer that the money
represented proceeds of a drug deal from Granger’s silence; rather, it relied upon
his admission that he had been unemployed for at least six months at the time
of his arrest and the determination by the Bureau of Alcohol, Firearms, Tobacco
and Explosives that the firearm was stolen. Granger’s additional assertion that
he would have been living in better conditions if he were a drug dealer does not
leave a “definite and firm conviction that a mistake has been made.” It is
plausible that a courier with a drug habit to support would live in trailer.
      For these reasons, we find no clear error in the district court’s finding that
Granger was a drug dealer in possession of trafficking proceeds. See United
States v. Ekanem, 555 F.3d 172, 175 (5th Cir. 2009). The judgment of the
district court is AFFIRMED.




                                         2